DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, the prior art failed to disclose or reasonably suggest the claimed temperature sensor package particularly characterized by at least a portion of the electrically conductive temperature sensor pattern and at least one of the plurality of through vias is formed of a same material comprising coalesced metallic particles.
Regarding claims 6-11, the prior art failed to disclose or reasonably suggest the claimed temperature sensor package particularly characterized by the insulating layer being a laser direct structuring (LDS) compatible material including a dispersed non-conductive metal organic compound; and wherein the plurality of vias include a nucleation layer of metal particles of the metal in the dispersed non-conductive metal organic compound.
Regarding claims 12-14, the prior art failed to disclose or reasonably suggest the claimed temperature sensor package particularly characterized by the electrically conductive sensor pattern being a resistance temperature detector (RTD) pattern formed of a different material than the plurality of through vias.
Regarding claims 15-18, the prior art failed to disclose or reasonably suggest the claimed temperature sensor package particularly characterized by the chip being 
Regarding claims 19-21, the prior art failed to disclose or reasonably suggest the claimed temperature sensor package particularly characterized by an optical window over a surface of the transducer: a chip mounted on the top side of the routing layer and in electrical connection with the transducer; and an insulating layer encapsulating the routing layer and the chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896